DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US PGPub 2017/0123542, hereinafter referred to as “Xie”).
Xie discloses the semiconductor device a display including a transparent plate (101) [0079] and a matrix array of pixels composed of light-emitting diodes arranged on said plate, wherein each pixel is an electronic component having N triplets of three light-emitting diodes (112, 122, 132) with N a non-zero integer, each light-emitting diode in one triplet emitting in three different spectra and exactly 3xN+1 electrical contacts (S1, D1, S2, D2) (figures 3 and 4; [0073-0074]), the 3xN light-emitting diodes (112, 122, 132) being produced on one and the same substrate (101), each light-emitting diode (112, 122, 132) having a dedicated electrical control contact (G1, G2) , the 3xN diodes having an electrical contact that is common to said 3xN light-emitting diodes (112, 122, 132), the area occupied by the matrix array of pixels (figures 3; [0073]) being an order of magnitude smaller than that of the transparent plate (figures 1-4; [0073-0074]) .
Xie teaches, pertaining to claim 2, wherein each electronic component includes two triplets of three light-emitting diodes and seven electrical contacts, the two triplets of three light-emitting diodes being produced on one and the same substrate, each light-emitting diode having a dedicated electrical control contact, the six diodes having an electrical contact that is common to said six light-emitting diodes, the area occupied by the matrix array of pixels being an order of magnitude smaller than that of the transparent plate (figure 1-4; [0073-0076]).

Xie teaches, pertaining to claim 3, wherein each electronic component includes four triplets of three light-emitting diodes and thirteen electrical contacts, the four triplets of three light-emitting diodes being produced on one and the2 4853-3051-5659.1Att'y Docket No. 95781.38040Application No. 16/034,306Customer No. 30734same substrate, each light-emitting diode having a dedicated electrical control contact, the twelve diodes having an electrical contact that is common to said twelve light-emitting diodes, the area occupied by the matrix array of pixels being an order of magnitude smaller than that of the transparent plate (figure 10; [0046]) .
Xie teaches, pertaining to claim 5, wherein N=1 and the transparent plate including a set of control lines and a set of control columns, for each triplet of diodes, 

Xie teaches, pertaining to claim 5, wherein N=1 and the transparent plate including a set of control lines and a set of control columns, for each triplet of diodes, the first electrical control contact is linked to a first line, the second electrical control contact is linked to a second line, the third electrical control contact is linked to the first line and to the second line by means of a sample-and-hold circuit (figures 1-4; [0071]).

Xie teaches, pertaining to claim 6, wherein the transparent plate including a set of control lines and a set of control columns, the first triplet of diodes  (112, 122, 132) is linked both to a first control column, a second control column and a third control column and to a first control line (figure 3; [0073]); the second triplet of diodes is linked both to said first control column, said second control column and said third control column and to a second control line (figure 4; [0074]); the third triplet of diodes is linked both to said first control column, said second control column and said third control column and said first control line and to a third control line by means of a first triplet of sample-and-hold circuits (figure 4; [0074]); and 3 4853-3051-5659.1Att'y Docket No. 95781.38040Application No. 16/034,306Customer No. 30734the fourth triplet of diodes is linked both to said first control column, said second control column and said third control column and to said second control line and said third control line by means of a second triplet of sample-and-hold circuits (figure 4; [0074]).
pertaining to claim 7, wherein each sample-and-hold circuit is controlled by the third line and by one of the three control columns (figures 3 and 4; [0073—0074]).
Xie teaches, pertaining to claim 8, wherein N=1 and the area of the placement surface of the electronic component is about 300 microns by 300 microns (figure 1; [0062]).
Xie teaches, pertaining to claim 9, wherein the area of the placement surface of the electronic component is about 300 microns by 600 microns (figure 1; [0062]).
Xie teaches, pertaining to claim 10, wherein the area of the placement surface of the electronic component is about 600 microns by 600 microns (figure 1; [0062]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US PGPub 2017/0123542, hereinafter referred to as “Xie”) as applied to claim 1 above, and further in view of Kane et al. (US PGPub 2008/0204366 hereinafter referred to as “Kane”).

Xie fails to show, pertaining to claim 4, wherein the substrate is made of sapphire, silicon carbide or silicon.

Kane teaches, pertaining to claim 4, wherein the substrate is made of sapphire, silicon carbide or silicon (figure 10; [0046]). Kane provides the advantages of providing good environmental stability and good external quantum efficiencies ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the substrate is made of sapphire, silicon carbide or silicon, in the device in Xie, according to the teachings of Kane, with the motivation of providing good environmental stability and good external quantum efficiencies.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898 
January 14, 2021                                                                                                                                                                                            
/MOAZZAM HOSSAIN/           Primary Examiner, Art Unit 2896